Title: From George Washington to Sarah Bomford, 23 December 1773
From: Washington, George
To: Bomford, Sarah



Madam,
Mount Vernon Virga Decr 23d 1773.

Your tender feeling on account of the distressed Mrs Savage is exceedingly praiseworthy; & your last favor of the 21st of Septr, which is just come to hand, exhibits a pleasing specimen of your humanity, & benevolent way of thinking. Apologies, in a cause like this, are entirely unnecessary; especially to a person, who conceives himself honored by your corrispondence, though begun, & like to be continued, upon an unfortunate, & painful

subject; it not being in my power, as yet, to answer Mrs Savage’s hopes, or my own expectations, long ago communicated. What from the delays of our Courts (which are really insufferable), the quirks of the Lawyers—& the Doctrs determination of fighting the Weapon’s through; Mr Fairfax & myself have not been able to render Mrs Savage that acceptable service, we have aimed at, & wished to accomplish; nor is it in my power to say when we shall, as her attorney (Mr Harrison, a Gentlen known to her, well skilled & diligent in his profession) thinks it is yet in the Doctor’s power, if he exhibits all the special pleadings which he is threatened with, to procrastinate the matter at least eight months longer; but, tho’ fearful of this event, he still hopes to bring this unhappy dispute to a much speedier conclusion, to effect which, nothing shall be wanting on my part.
I cannot at this time charge my memory with the date of my last letter to you, or Mrs Savage; but am persuaded it must be posterior to that of September 1772. notwithstanding nothing has occurred since, worthy of her notice; I shall however, change the channel of corrispondence, & for the future, address my letters by Post, at present, as I could only repeat the purport of this letter, to Mrs Savage, I have judged it unnecessary to give her the trouble of receiving one from me; but thro’ your friendly offices, hope for the favour of having this information communicated, with my best wishes, to her, & assurance, that upon any change in her affairs here, I shall lose no time in giving her the earliest advice of it.
I think myself exceedingly indebted for your favorable opinion of me, & wish I may be happy enough, so to conduct myself, as to merit a continuance of it. I thank you for your politeness, in signifying a desire of continuing our Corrispondence, & should be ungrateful if I neglected it, as the advantage will be on my side, in the pleasure I shall derive from your sensible & sympathizing letters. I am, Madam, with the greatest respect Your most Obt humble servant

G: Washington

